[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO INTERVENE
This is a product liability case. Plaintiff, Donna L. CT Page 2245 Graves, alleges that while working at Manchester Memorial Hospital she developed dermatitis as a result of exposure to solvents manufactured and/or distributed by defendants. Manchester Memorial Hospital has moved to intervene as co-plaintiff in order to recoup worker's compensation benefits which it paid or is obligated to pay to said plaintiff. Defendants say that the motion to intervene should be denied since it is contrary to the express provisions of Connecticut General Statutes 52-572r(c). That section provides: "Neither an employer nor, in the event the employer is insured against liability under chapter 568, the insurer of such employer, shall have any lien upon any judgment received in any product liability claim, or any right of subrogation if the claim against the third party is a product liability claim." Manchester Memorial Hospital claims that 52-572r(c) is unconstitutional. However, it has failed to present any reasons for this claim.
The motion to intervene is denied.
Allen, J.